 1   JOHN R. MANNING (SBN 220874)
     ATTORNEY AT LAW
 2   1111 H Street, # 204
     Sacramento, CA. 95814
 3
     (916) 444-3994
 4
     jmanninglaw@yahoo.com

 5   Attorney for Defendant
     SHANE BRAYTON
 6

 7                        IN THE UNITED STATES DISTRICT COURT

 8                       FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,             )   No. CR-S-13-406 GEB
                                           )
11          Plaintiff,                     )
                                           )   STIPULATION REGARDING
12   v.                                    )   EXCLUDABLE TIME PERIODS
                                           )   UNDER SPEEDY TRIAL ACT;
13                                         )   [PROPOSED] FINDINGS AND ORDER
                                           )
14                                         )
     SHANE BRAYTON,                        )   Date:    October 11, 2019
15                                         )   Time:    9:00 a.m.
            Defendant.                     )   Judge:   Hon. Garland E. Burrell, Jr.
16                                         )
                                           )
17

18

19          The United States of America through its undersigned counsel,
20
     Timothy H. Delgado, Assistant United States Attorney, together with
21
     counsel for defendant Shane Brayton, John R. Manning, Esq., hereby
22
     stipulate the following:
23
          1. By previous order, this matter was set for status conference on
24
     October 4, 2019.
25

26
          2. By this stipulation, the defendant now moves to continue the

27   status conference until October 11, 2019 and to exclude time between

28




                                           1
     October 4, 2019 and October 11, 2019 under the Local Code T-4 (to
 1
     allow defense counsel time to prepare).
 2

 3     3. The parties agree and stipulate, and request the Court find the

 4   following:

 5        a.   The Parties in this matter have met and discussed resolution
 6             in this matter on numerous occasions and in great detail.    The
 7
               parties are, in fact, very near resolution (the parties are
 8
               optimistic the defendant will enter a change of plea on/at the
 9
               hearing date requested herein).   However, counsel for Mr.
10
               Brayton has additional research to complete prior to the
11
               change of plea.
12
          b. Counsel for the defendant believes the failure to grant a
13

14
               continuance in this case would deny defense counsel reasonable

15             time necessary for effective preparation, taking into account

16             the exercise of due diligence.

17        c. The Government does not object to the continuance.
18        d. Based on the above-stated findings, the ends of justice served
19
               by granting the requested continuance outweigh the best
20
               interests of the public and the defendant in a speedy trial
21
               within the original date prescribed by the Speedy Trial Act.
22
          e. For the purpose of computing time under the Speedy Trial Act,
23
               18 United States Code Section 3161(h)(7)(A) within which trial
24
               must commence, the time period of October 4, 2019 to October
25

26             11, 2019, inclusive, is deemed excludable pursuant to 18

27             United States Code Section 3161(h)(7)(A) ) and (B)(ii) and

28             (iv), corresponding to Local Code T-4 because it results from



                                         2
              a continuance granted by the Court at defendant's request on
 1
              the basis of the Court’s finding that the ends of justice
 2

 3
              served by taking such action outweigh the best interest of the

 4            public and the defendant in a speedy trial.

 5     4. Nothing in this stipulation and order shall preclude a finding
 6   that other provisions of the Speedy Trial Act dictate that additional
 7
     time periods are excludable from the period within which a trial must
 8
     commence.
 9
       IT IS SO STIPULATED.
10

11   Dated:   October 2, 2019                       /s/ John R. Manning
                                                    JOHN R. MANNING
12                                                  Attorney for Defendant
                                                    Shane Brayton
13

14
     Dated:   October 2, 2019                       McGregor W. Scott
15                                                  United States Attorney

16                                            by:   /s/ Timothy H. Delgado
                                                    TIMOTHY H. DELGADO
17                                                  Assistant U.S. Attorney
18

19

20                                    ORDER

21
     IT IS SO FOUND AND ORDERED.
22

23   Dated:   October 2, 2019
24

25

26

27

28




                                        3
